THE THIRTEENTH COURT OF APPEALS

                                    13-13-00409-CV


      YSLETA INDEPENDENT SCHOOL DISTRICT AND COMMISSIONER OF
                             EDUCATION
                                  v.
           EDITH PORTER, JENNIFER ADAMS, AND RITA VASQUEZ


                                   On Appeal from the
                      261st District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-12-002831


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 13, 2015